Citation Nr: 1732865	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-17 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318, to include recognition of the Appellant as the Veteran's surviving spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1972 to October 1986.  He died in September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 letter of determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which the Appellant timely appealed.  She is attempting to establish that she is the Veteran's surviving spouse and thus a proper claimant for DIC benefits.    


FINDINGS OF FACT

1.  The Appellant was lawfully married to the Veteran at the time of his death.

2.  The Appellant has not remarried since the Veteran's death.  

3.  The Appellant and the Veteran did not continuously cohabitate from the date of their marriage until the Veteran's death.  


CONCLUSION OF LAW

The criteria establishing recognition of the Appellant as the Veteran's surviving spouse at the time of his death, and thus as a proper claimant for DIC benefits, have not been met.  38 U.S.C.A. §§ 101, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.50, 3.53, 3.54 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Appellant  has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Appellant's claim.

Legal Criteria and Analysis

The Appellant is currently seeking entitlement to DIC benefits based upon her status as the Veteran's surviving spouse at the time of his death.  

VA death benefits may be paid to a surviving spouse who was married to the veteran for: (1) One year or more prior to the veteran's death; or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2014); 38 C.F.R. § 3.54 (2016).  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The term "surviving spouse" is defined as a person of the opposite sex who: 
(1) Was the lawful spouse of a veteran at the time of the veteran's death; 
(2) lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (3) has not remarried.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50(b)(1) (2016); see Gregory v. Brown, 5 Vet. App. 108 (1993).  Further, the surviving spouse must not have lived with another person of the opposite sex and held him- or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2) (2016).

The continuous cohabitation requirement has been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without fault of the surviving spouse.  Temporary separations which occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2016).

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was either procured by the veteran, or was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  See 38 C.F.R. § 3.53(b) (2016); see also Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).

State laws will not control in determining questions of desertion.  However, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b) (2016).  Consequently, the Federal Circuit has stated that "a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse."  

Upon reviewing the evidence of record, the Board finds that the Appellant was not the surviving spouse of the Veteran at the time of his death.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

In this regard, the evidence of record clearly establishes that the Appellant was the lawful spouse of the Veteran for more than one year prior to his death.  See Marriage License dated April 7, 1998; Veteran's Death Certificate dated September 4, 2002.  Further, the Appellant has repeatedly notified VA that she has not remarried since the Veteran's death, and there is no evidence of record suggesting otherwise.  See Improved Pension Eligibility Verification Reports dated May 2003, April 2005, and February 2006.  

Thus, the Appellant would qualify as the surviving spouse of the Veteran upon competent and credible evidence of continuous cohabitation per VA regulations.  There is a significant body of evidence in this regard.  

In a May 2003 lay statement, the Appellant indicated that she and the Veteran separated in 2001 due to the Veteran's violence, threats, and abuse.  As a result, the Appellant lived with her brother in France for approximately seven months.  During this time, the Appellant continued to assist the Veteran with such services as translation, but possessed "no intention[] to get back together."  

In light of these representations, an October 2010 VA Administrative Decision was issued which asserted that the Veteran and Appellant did not meet the cohabitation requirement at the time of the Veteran's death.  In doing so, VA noted that the parties did not continuously live together from their date of marriage until the Veteran's death.  Although the Appellant reported that this was due to marital discord, she never consulted with an attorney to file for divorce, despite her purported lack of intention to "get back together" with the Veteran.

Several lay statements submitted in March and August 2011 indicate that the Appellant and the Veteran were living together at the time of the Veteran's death.  

In a July 2011 lay statement, the Appellant reported that she was married to, and resided with, the Veteran "until his death."  At that time, the Appellant further indicated no recollection of her May 2003 statement, and seemingly attributed her memory impairment to a psychiatric condition.  An accompanying treatment letter confirmed the Appellant's current diagnoses of psychotic disorder, not otherwise specified, and posttraumatic stress disorder (PTSD), but made no mention of the possible related impact to the Appellant's memory.    

On her July 2012 substantive appeal, the Appellant reported that she separated from the Veteran for a period of one month as due to his ongoing violence.  However, the Veteran's subsequent hospitalization compelled the Appellant to "go back to our residence where I stayed to take care of him . . . ."  Thereafter, the Appellant traveled to the United States to visit with her son, during which time the Veteran passed away.  In said statement, the Appellant further referenced the March and August 2011 buddy statements, which were purportedly provided by several individuals with were familiar with the parties' living arrangements.  

The Appellant's representative submitted a November 2016 statement which essentially reiterated the evidence already of record.  Specifically, the representative reported that the Appellant separated from the Veteran in 2001 when he became violent.  However, the Appellant continued to assist the Veteran with such obligations as finances and translating following their separation.  At no time did the Veteran contribute to the support of the Appellant.  Instead, the Appellant lived with her brother in France for a period of seven months, during which time she did not file for a divorce from the Veteran.  Nevertheless, the Appellant claims that she was unable to live with the Veteran any longer due to his violent behavior.  However, the representative then indicates that the Appellant separated from the Veteran for a period of one month due to violence, and subsequently returned to assist with his care following surgery.  Again, the Veteran passed away while the Appellant was traveling overseas.   

In assessing the probative value of the above evidence, the Board finds that the Appellant is an unreliable historian regarding her cohabitation history with the Veteran.  Although the Appellant has submitted numerous lay statements in support of her claim, each contains a unique, and often contradictory, fact pattern.  Thus even the most fundamental of details, such as the length of the parties' alleged separation or whether they were cohabitating at the time of the Veteran's death, cannot be ascertained from a review of the Appellant's statements.  The Appellant herself has acknowledged her own memory impairment, in attributing her faulty recollection to her psychiatric conditions.  As such, the Appellant's testimony does not stand as credible evidence of her cohabitation status with the Veteran at the time of his death, to include the cause of any alleged separation.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that as a finder of fact, the Board may properly consider internal inconsistencies in statements and consistency with other evidence submitted on behalf of the veteran).  

The Board is similarly unable to rely upon the additional evidence of record-specifically, the March and August 2011 lay statements and the representative's memorandum of November 2016-to ascertain the details of the parties' cohabitation status.  To that end, the March and August 2011 lay statements appear to be based upon the representations of the Appellant and not the personal observations of the authors themselves.  Although the Appellant has indicated that said authors possess firsthand knowledge of her cohabitation status with the Veteran, none of the letters' authors confirm any such intimate knowledge of the Appellant's personal circumstances.  Further, said letters appear to have been offered at the instruction of the Appellant, once she was informed of the reason why her claim had been denied.  Moreover, the November 2016 representative's statement stands as a mere recitation of the Appellant's statements of record, without providing additional details or supporting evidence in support thereof.  

Regrettably, the Board is thus unable to grant the Appellant's claim at this time.  The evidence of record clearly annotates that the parties were married for more than one year prior to the Veteran's death, and there is no evidence that the Appellant has since remarried.  However, the Board finds the entire body of evidence speaking to the parties' cohabitation status, to include a possible period of separation and the reasons therefor, to be inherently incredible as due to the many patent contradictions contained therein.  Thus in the total absence of credible evidence speaking to the parties' cohabitation status, the Board is precluded from reaching any conclusions thereon.    

As the Board is unable to find continuous cohabitation in this case, the Appellant cannot be recognized as the Veteran's surviving spouse at the time of his death, such that entitlement to DIC benefits must be denied.  See 38 C.F.R. § 3.50 (016); Aguilar, supra; Gregory, supra.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



[CONTINUED ON NEXT PAGE]


ORDER

Recognition of the Appellant as the Veteran's surviving spouse at the time of his death, and thus as a proper claimant to the award of DIC benefits, is denied.






____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


